Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

BY AND AMONG

 

SIMON PROPERTY GROUP, INC.,

 

SIMON PROPERTY GROUP, L.P.,

 

WASHINGTON PRIME GROUP INC.

 

AND

 

WASHINGTON PRIME GROUP, L.P.

 

DATED AS OF May 28, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I SERVICES

1

 

 

 

Section 1.01.

General

1

 

 

 

Section 1.02.

Quality of Services

1

 

 

 

Section 1.03.

Level of Service

2

 

 

 

Section 1.04.

Duration of Services

2

 

 

 

Section 1.05.

Third-Person Services

2

 

 

 

Section 1.06.

Responsible Personnel

2

 

 

 

Section 1.07.

Consultation

3

 

 

 

Section 1.08.

Monitoring and Reports; Books and Records; Audit Right

3

 

 

 

Section 1.09.

Changes to Services

3

 

 

 

Section 1.10.

Service Increases

4

 

 

 

Section 1.11.

Unintentionally Omitted Services

4

 

 

 

Section 1.12.

New Services

4

 

 

 

Section 1.13.

Amendments to Schedule A

5

 

 

 

ARTICLE II COMPENSATION; BILLING

5

 

 

 

Section 2.01.

Service Fees

5

 

 

 

Section 2.02.

Expenses

5

 

 

 

Section 2.03.

Taxes

5

 

 

 

Section 2.04.

Invoices

5

 

 

 

Section 2.05.

Payment Delay; Finance Charges

5

 

 

 

Section 2.06.

No Right to Set-Off

6

 

 

 

ARTICLE III COOPERATION AND CONSENTS

6

 

 

 

Section 3.01.

General

6

 

 

 

Section 3.02.

Transition

6

 

 

 

Section 3.03.

Consents

6

 

 

 

ARTICLE IV CONFIDENTIALITY

6

 

 

 

Section 4.01.

Recipient Confidential Information

6

 

 

 

Section 4.02.

Provider Confidential Information

7

 

 

 

Section 4.03.

Limitations on Confidential Information

8

 

 

 

Section 4.04.

Required Disclosure

8

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 4.05.

Third-Person Confidential Information

9

 

 

ARTICLE V INTELLECTUAL PROPERTY

9

 

 

 

Section 5.01.

Recipient Intellectual Property

9

 

 

 

Section 5.02.

Provider Intellectual Property

9

 

 

 

ARTICLE VI REMEDIES AND LIMITATION OF LIABILITY

9

 

 

 

Section 6.01.

Remedies

9

 

 

 

Section 6.02.

Limitation of Liability

10

 

 

 

ARTICLE VII INDEMNIFICATION

11

 

 

 

Section 7.01.

General

11

 

 

 

Section 7.02.

Indemnification Procedures

11

 

 

 

ARTICLE VIII INDEPENDENT CONTRACTOR

11

 

 

 

ARTICLE IX COMPLIANCE WITH LAWS

11

 

 

 

ARTICLE X TERM AND TERMINATION

12

 

 

 

Section 10.01.

Term

12

 

 

 

Section 10.02.

Termination of this Agreement

12

 

 

 

Section 10.03.

Effect

13

 

 

 

ARTICLE XI NOTICES

14

 

 

ARTICLE XII DISPUTE RESOLUTION

14

 

 

 

Section 12.01.

Dispute Resolution

14

 

 

 

ARTICLE XIII MISCELLANEOUS

14

 

 

 

Section 13.01.

Amendment

14

 

 

 

Section 13.02.

Waiver

15

 

 

 

Section 13.03.

Governing Law; Jurisdiction

15

 

 

 

Section 13.04.

Assignability

15

 

 

 

Section 13.05.

Subcontracting

15

 

 

 

Section 13.06.

No Third-Person Beneficiaries

15

 

 

 

Section 13.07.

Severability

16

 

 

 

Section 13.08.

Attorneys’ Fees

16

 

 

 

Section 13.09.

Counterparts

16

 

 

 

Section 13.10.

Disclaimer of Representations and Warranties

16

 

 

 

Section 13.11.

Remedies

16

 

 

 

Section 13.12.

Force Majeure

16

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 13.13.

Specific Performance

17

 

 

 

Section 13.14.

Construction

17

 

 

 

Section 13.15.

Waiver of Jury Trial

18

 

 

 

Section 13.16.

Entire Agreement

18

 

 

 

SCHEDULE A TO TRANSITION SERVICES AGREEMENT

A-1

 

iii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”) is entered into and
effective as of May 28, 2014 (the “Effective Date”), by and among Simon Property
Group, Inc., a Delaware corporation (“Provider”), Simon Property Group, L.P.,
Washington Prime Group Inc., an Indiana corporation (“Recipient”), and
Washington Prime Group, L.P.  Provider and Recipient may each be referred to
herein as a “Party,” and are collectively referred to as the “Parties.”

 

RECITALS

 

WHEREAS, the board of directors of Provider has determined that it is in the
best interests of Provider to distribute to holders of Provider common stock all
of the common shares of Recipient, a newly formed company that will hold,
directly or indirectly, certain assets and liabilities associated with
Provider’s strip center and smaller enclosed malls businesses (the
“Separation”);

 

WHEREAS, Provider and Recipient have entered into that certain Separation and
Distribution Agreement, dated as of May 27, 2014 (the “Separation Agreement”),
to carry out, effect, and consummate the Separation; and

 

WHEREAS, pursuant to the Separation Agreement, the Parties have agreed that
Provider and/or its Subsidiaries (as defined below), which shall include Simon
Property Group, L.P., shall provide (or cause to be provided) to Recipient
and/or its Subsidiaries, which shall include Washington Prime Group, L.P., and
Recipient and/or its Subsidiaries shall receive, certain services, use of
facilities, and other assistance on a transitional basis following the
Separation and in accordance with the terms of, and subject to, the conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and mutual promises,
covenants, agreements, representations and warranties contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I

SERVICES

 

Section 1.01.                          General.  In accordance with the
provisions hereof, Provider shall provide (or cause to be provided) to Recipient
and/or its Subsidiaries, and Recipient and/or its Subsidiaries shall receive,
the services described in Schedule A attached hereto, which schedule also sets
forth the terms and conditions under which Provider will grant to Recipient the
use of space at certain facilities within Provider’s current headquarters (each
such service, a “Service” and, collectively, the “Services”).      Schedule A
may be amended from time to time by written agreement of the Parties. For
purposes of this Agreement, a “Subsidiary” of any Party means a corporation or
other entity of which at least a majority of the voting power or value of equity
securities is owned, directly or indirectly, by such Party.

 

Section 1.02.                          Quality of Services.  Subject to Section
1.03, Provider shall perform the Services (i) in a workmanlike and professional
manner, (ii) with the same degree of care as it

 

--------------------------------------------------------------------------------


 

exercises in performing its own functions of a like or similar nature, (iii)
utilizing persons of suitable experience, training and skill, and (iv) in a
timely manner in accordance with the provisions of this Agreement.

 

Section 1.03.                          Level of Service.  The Service levels, if
any, initially requested by Recipient (the “Initial Service Levels”) shall be as
set forth in Schedule A.  Recipient shall furnish Provider with an updated
Schedule A, at least thirty (30) days prior to the end of each fiscal quarter,
indicating the anticipated Service needs of Recipient for the next fiscal
quarter (each, a “Service Request”), and the Parties shall thereafter consult
with one another and agree, as provided in Section 1.01 above, as to the
elimination of any Service and the timing of, and adjustment to any Service Fees
related to, the elimination of such Services.  Subject to Sections 1.10, 1.11
and 1.12, Service levels may not be increased from the Initial Service Levels,
including the enhancement of any Services or addition of any new Services,
without the written agreement of the Parties.

 

Section 1.04.                          Duration of Services.  Subject to the
terms of this Agreement, Provider will provide (or cause to be provided) the
Services to Recipient until the earlier of, with respect to each such Service,
(i) the expiration of the period of the maximum duration for such Service if set
forth in Schedule A, or (ii) the date upon which such Service is terminated
under Section 10.02; provided, however, that Recipient shall use its
commercially reasonable efforts in good faith to transition itself to a
stand-alone entity with respect to each Service as soon as reasonably
practicable; and provided, further, that to the extent that Provider’s ability
to provide a Service is dependent on the continuation of a related Service (and
such dependence has been made known to the other Party), as the case may be,
Provider’s obligation to provide such dependent Service shall terminate
automatically with the termination of such related Service.

 

Section 1.05.                          Third-Person Services.  Each Party
acknowledges and agrees that certain of the Services to be provided under this
Agreement may be provided to Recipient by third Persons (as defined below)
designated by Provider.  A “Person” means any individual, corporation,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, limited liability company, governmental authority
or other entity.  To the extent so provided, Provider shall use commercially
reasonable efforts to cause such third Persons to continue to provide such
Services to Recipient, consistent with the manner in which such Services had
been provided historically to Recipient; provided, however, that if any such
third Person notifies Provider or its Subsidiaries that it is unable or
unwilling to provide any such Services, Provider shall promptly notify Recipient
in writing, and shall use its commercially reasonable efforts to determine the
manner in which such Services can best be provided, and, if there is any change
to the Services provided as a result, including the level or cost thereof,
Provider and Recipient shall negotiate in good faith to amend Schedule A as
appropriate.

 

Section 1.06.                          Responsible Personnel.  The Parties shall
each designate a point of contact for each Service listed in Schedule A to whom
any questions related to the Services provided may be directed.  Provider will
have the right, in its reasonable discretion, to (i) designate which of its
personnel will be involved in providing Services to Recipient, and (ii) remove
and replace any such personnel, so long as there is no resulting

 

2

--------------------------------------------------------------------------------


 

increase in costs, or decrease in the level of service for Recipient; provided,
however, that Provider will use its commercially reasonable efforts to limit
disruption of the provision of Services to Recipient in the transition of the
Services to different personnel.  In the event that the provision of any Service
by Provider requires the cooperation and services of applicable personnel of
Recipient, Recipient will make available to Provider such personnel as may be
necessary for Provider to provide such Service.  Recipient will have the right,
in its reasonable discretion, to (i) designate which of its personnel it will
make available to Provider in connection with the receipt of such Service, and
(ii) remove and replace any such personnel, so long as there is no resulting
increase in costs to Provider in providing such Service or adverse effect on
Provider’s ability to provide such Service; provided, however, that Recipient
will use its commercially reasonable efforts to limit disruption of the
provision of services by Provider in the transition of such personnel.

 

Section 1.07.                          Consultation.  The Parties agree to
review Schedule A and the Services provided thereunder no less often than
quarterly to determine if Provider must continue to provide Recipient all of the
Services described on Schedule A.

 

Section 1.08.                          Monitoring and Reports; Books and
Records; Audit Right.

 

(a)                                 Provider shall maintain books and records in
reasonable and customary detail pertaining to the provision of Services pursuant
to this Agreement.  Provider shall make such books and records available for
inspection by Recipient, or its authorized representatives, during normal
business hours and upon reasonable notice, and shall retain such books and
records for periods consistent with the retention policies applicable to
Provider’s business.

 

(b)                                 Upon thirty (30) days’ advance written
notice to Provider, Recipient may audit (or cause an independent third Person
auditor to audit), during regular business hours and in a manner that complies
with the confidentiality, building and security requirements of Provider, the
books, records and facilities of Provider pertaining to the provision of
Services pursuant to this Agreement to the extent necessary to determine
Provider’s compliance with this Agreement or as may otherwise be required to
ensure compliance with applicable laws or regulations.  Recipient shall have the
right to audit such books, records and facilities of Provider only once in any
twelve (12)-month period during the term of this Agreement (or on other
occasions to the extent agreed to by the Parties).  Any audit under this Section
1.08(b) shall not interfere unreasonably with the operations of Provider. 
Recipient shall reimburse Provider for any reasonable, documented, out-of-pocket
costs incurred in connection with such audit.

 

Section 1.09.                          Changes to Services.  It is understood
and agreed that Provider may from time to time modify, change or enhance the
manner, nature and/or quality of any Service provided to Recipient to the extent
Provider is making a similar change in the performance of such Services for
Provider and its Subsidiaries; provided that any such modification, change or
enhancement will not reasonably be expected to materially negatively affect such
Services.  Provider shall furnish to Recipient substantially the same notice (in
content and timing), if any, as Provider furnishes to its own organization with
respect to such modifications, changes or enhancements.

 

3

--------------------------------------------------------------------------------


 

Section 1.10.                          Service Increases.  After the date of
this Agreement, if (i) Recipient requests, or Provider reasonably determines
that Recipient’s business requires, that Provider increase, relative to
historical levels prior to the Separation, the volume, amount, level or
frequency, as applicable, of any Service provided by Provider, and (ii) such
increase is reasonably determined by Recipient as necessary for Recipient to
operate its businesses (such increase, a “Service Increase”), then Provider
shall provide such Service Increase in accordance with such request and subject
to the Parties agreeing to an amendment to Schedule A to address such Service
Increase; provided, however, that Provider shall not be obligated to provide any
Service Increase if it does not, in its reasonable judgment, have adequate
resources to provide such Service Increase or if the provision of such Service
Increase would significantly disrupt the operation of its own business.  In
connection with any request for a Service Increase in accordance with this
Section 1.10, the Parties shall in good faith negotiate the terms of an
amendment to Schedule A, which amendment shall be consistent with the terms of,
and the pricing methodology used for, the applicable Service.

 

Section 1.11.                          New Services.

 

(a)                                 From time to time during the term of this
Agreement, Recipient may request that Provider provide additional or different
services which Provider is not expressly obligated to provide under this
Agreement (“New Services”).  Provider shall consider such requests in good faith
and shall use commercially reasonable efforts to provide any such New Services;
provided, however, that Provider shall not be obligated to provide any New
Services if it does not, in its reasonable judgment, have adequate resources to
provide such New Services or if the provision of such New Services would
significantly disrupt the operation of its own business, or if, after
negotiations between the Parties pursuant to Section 1.12(b), the Parties fail
to reach an agreement with respect to the terms (including the Service Fees and
Expenses (as defined below)) applicable to the provision of such New Services.

 

(b)                                 In connection with any request for New
Services, except as otherwise provided in Section 1.12(a), the Parties shall in
good faith (i) negotiate the applicable Service Fee and the terms of an
amendment to Schedule A, which amendment shall describe in reasonable detail the
nature, scope, service period(s), termination provisions and other terms
applicable to such New Services, and (ii) determine any costs and expenses,
including any start-up costs and expenses that would be incurred by Provider, in
connection with the provision of such New Services, which costs and expenses
shall be borne solely by Recipient.

 

Section 1.12.                          Amendments to Schedule A.  Each amendment
to Schedule A, as agreed to in writing by the Parties, shall be deemed part of
this Agreement and the Changes to Services, Service Increases, Unintentionally
Omitted Services and/or New Services set forth therein shall be subject to the
terms and conditions of this Agreement.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II
COMPENSATION; BILLING

 

Section 2.01.                          Service Fees.  In consideration for
providing the Services, Provider will charge Recipient the fees indicated for
each Service listed in Schedule A (each, a “Service Fee” and collectively, the
“Service Fees”).  As to the extent provided otherwise in Schedule A, the Service
Fees shall be adjusted proportionately on a quarterly basis in accordance with
the Service Request provided by Recipient as provided in Section 1.03.

 

Section 2.02.                          Expenses.  Except to the extent provided
otherwise in Schedule A, in addition to the Service Fee, Provider shall also be
entitled to charge Recipient for any reasonable, documented, out-of-pocket costs
and expenses incurred by Provider in providing the Services (“Expenses”).

 

Section 2.03.                          Taxes.  In addition to any amounts
otherwise payable by Recipient pursuant to this Agreement, Recipient shall pay,
be responsible, and promptly reimburse Provider, for any sales, use, value
added, goods and services, excise, transfer, recording or similar taxes,
including any interest, penalties or additional amounts imposed with respect
thereto, imposed with respect to, or in connection with, the provision of
Services or payment of any Service Fees hereunder.

 

Section 2.04.                          Invoices.  Within thirty (30) days after
the end of each calendar month, Provider shall send Recipient an invoice that
includes in reasonable detail the Service Fees and Expenses due for Services
provided to Recipient for such month.  Payments of invoices shall be made by
check or wire transfer of immediately available funds to one or more accounts
specified in writing by Provider.  Payment shall be made within thirty (30) days
after the date of receipt of Provider’s invoice.  All amounts payable to
Provider hereunder shall be paid without set-off, deduction, abatement or
counterclaim.

 

Section 2.05.                          Payment Delay; Finance Charges.

 

(a)                                 If Recipient fails to make any material
payment within thirty (30) days of the date such payment was due to Provider,
Provider shall have the right, at its sole option, upon ten (10) business days’
prior written notice (such notice, a “Suspension Notice”), to suspend
performance of any Services until payment has been received.

 

(b)                                 If Recipient fails to make any payment
within thirty (30) days of the date such payment was due to Provider, a finance
charge of two percent (2%) per month, payable from the date of the invoice to
the date such payment is received and levied upon both the balance of any such
payment, shall be due and payable to Provider.  In addition, Recipient shall
indemnify Provider for its costs, including reasonable attorneys’ fees and
disbursements incurred to collect any unpaid amount.

 

(c)                                  Recipient shall not be liable for the
payment of any finance charges pursuant to this Section 2.05, and Provider shall
not be authorized to suspend performance

 

5

--------------------------------------------------------------------------------


 

pursuant to this Section 2.05, to the extent, but only to the extent, that
Recipient is in good faith disputing Service Fees or Expenses incurred under
Sections 2.01 and 2.02.

 

Section 2.06.                          No Right to Set-Off.  Recipient shall pay
the full amount of all Service Fees and shall not set off, counterclaim or
otherwise withhold any amount owed to Provider under this Agreement on account
of any obligation owed by Provider to Recipient.

 

ARTICLE III
COOPERATION AND CONSENTS

 

Section 3.01.                          General.  Each Party shall reasonably
cooperate with and provide assistance to the other Party in carrying out the
provisions of this Agreement.  Such cooperation shall include, but not be
limited to, exchanging information, providing access to electronic systems used
in connection with the Services, making adjustments and obtaining all consents,
licenses, sublicenses or approvals necessary to permit each Party to perform its
obligations hereunder; provided, however, that neither Party shall be required
to disclose confidential, proprietary, privileged or competitively sensitive
information to the other Party.

 

Section 3.02.                          Transition.  At the request of Recipient
in contemplation of the termination of any Services hereunder, in whole or in
part, Provider shall cooperate with Recipient, at Recipient’s expense, in
transitioning such Services to Recipient or to any third-Person service provider
designated by Recipient.

 

Section 3.03.                          Consents.  Provider will take
commercially reasonable efforts to obtain, and to keep and maintain in effect,
any third-Person licenses and consents necessary to provide the Services (the
“Consents”).  The costs relating to obtaining any such licenses or Consents
obtained solely for the benefit of Recipient shall be borne by Recipient;
provided that Provider shall not incur any such costs without the prior written
consent of Recipient.  If any such consent is not obtained or maintained,
Provider shall promptly notify Recipient in writing, and the Parties will
reasonably cooperate with one another to achieve a reasonable alternative
arrangement with respect thereto.

 

ARTICLE IV

CONFIDENTIALITY

 

Section 4.01.                          Recipient Confidential Information.  From
and after the Effective Date, subject to Section 4.04, and except as
contemplated by or otherwise provided for under this Agreement or the Separation
Agreement, Provider shall not, and shall cause its affiliates and its own and
its affiliates’ officers, directors, employees, and other agents and
representatives, including attorneys, agents, customers, suppliers, contractors,
consultants and other representatives (collectively, “Representatives”), to not,
directly or indirectly, disclose, reveal, divulge or communicate to any Person,
other than to Recipient and its affiliates (collectively, the “Recipient Group”)
and their respective Representatives, and to Provider and its affiliates
(collectively, the “Provider Group”) and their respective Representatives who
reasonably need to know such information in connection with the provision of
Services under this Agreement, or use or otherwise exploit for its own benefit
or for the benefit of any third Person (other than members of the Recipient
Group), any Recipient Confidential Information (as defined below). 

 

6

--------------------------------------------------------------------------------


 

For the purposes of this Agreement, “Group” shall mean the Provider Group or the
Recipient Group, as the context requires.  If any disclosures are made by
members of the Recipient Group to members of the Provider Group in connection
with the provision of Services under this Agreement, then the Recipient
Confidential Information so disclosed shall be used by the Provider Group only
as required to perform the Services.  Provider shall use the same degree of care
to prevent and restrain the unauthorized use or disclosure of the Recipient
Confidential Information by any member of the Provider Group or its
Representatives as it uses for its own confidential information of a like
nature, but in no event less than a reasonable standard of care.  For purposes
of this Agreement, any information, material or documents relating to the
businesses currently or formerly conducted, or proposed to be conducted, by the
Recipient Group that is furnished to, or in possession of, any member of the
Provider Group, in each case in connection with the Services provided under this
Agreement and irrespective of the form of communication, and all notes,
analyses, compilations, forecasts, data, translations, studies, memoranda or
other documents prepared by members of the Provider Group, that contain, or
otherwise reflect, such information, material or documents is hereinafter
referred to as “Recipient Confidential Information.”  Recipient Confidential
Information does not include, and there shall be no obligation hereunder, with
respect to information that (i) is or becomes generally available to the public,
other than as a result of a disclosure by a member of the Provider Group or its
Representatives not otherwise permissible hereunder, (ii) Provider can
demonstrate was or became available to the Provider Group from a source other
than the Recipient Group or its Representatives, or (iii) is developed
independently by the Provider Group without reference to the Recipient
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by Provider to be bound by a
confidentiality or non-disclosure agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any member of the Recipient Group
with respect to such information.

 

Section 4.02.                          Provider Confidential Information.  From
and after the Effective Date, subject to Section 4.04, and except as
contemplated by or otherwise provided for under this Agreement or the Separation
Agreement, Recipient shall not, and shall cause the members of the Recipient
Group and their respective Representatives to not, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than members of the
Provider Group and its Representatives, or members of the Recipient Group and
its Representatives, who reasonably need to know such information in connection
with the provision of services under this Agreement, or use or otherwise exploit
for its own benefit or for the benefit of any third Person (other than members
of the Provider Group), any Provider Confidential Information (as defined
below).  If any disclosures are made by members of the Provider Group to members
of the Recipient Group in connection with the provision of Services under this
Agreement, then the Confidential Information (as defined below) so disclosed
shall be used by the Recipient Group only as required to receive the Services. 
Recipient shall use the same degree of care to prevent and restrain the
unauthorized use or disclosure of the Provider Confidential Information by any
member of the Recipient Group or its Representatives as it uses for its own
confidential information of a like nature, but in no event less than a
reasonable standard of care.  For purposes of this Agreement, any information,
material or documents relating to the businesses currently or formerly
conducted, or proposed to be conducted, by the Provider Group that is furnished
to, or in possession of, any member of the Recipient Group, in each case in
connection with the Services provided under this Agreement and irrespective of
the form of communication, and all

 

7

--------------------------------------------------------------------------------


 

notes, analyses, compilations, forecasts, data, translations, studies, memoranda
or other documents prepared by members of the Recipient Group, that contain, or
otherwise reflect, such information, material or documents, is hereinafter
referred to as “Provider Confidential Information,” and, together with the
Recipient Confidential Information, “Confidential Information.”  Provider
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by any member of
the Recipient Group or its Representatives not otherwise permissible hereunder,
(ii) Recipient can demonstrate was or became available to the Recipient Group
from a source other than the Provider Group or its Representatives, or (iii) is
developed independently by the Recipient Group without reference to the Provider
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by Recipient to be bound by a
confidentiality or non-disclosure agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any member of the Provider Group
with respect to such information.

 

Section 4.03.                          Limitations on Confidential Information. 
For the duration of this Agreement, Provider agrees that access to Recipient
Confidential Information that is received from any member of the Recipient Group
during the course of the performance of this Agreement shall be (i) limited to
only those employees of the Provider Group that are providing Services under
this Agreement and who have been informed of the obligations and restrictions
under this Section 4.03; (ii) used only for the purpose of providing Services
pursuant to this Agreement; and (iii) shall otherwise be kept strictly
confidential by all members of the Provider Group, except that Provider may
share, to the extent necessary to provide Services pursuant to this Agreement,
such information to any member of the Provider Group or to any third Person who
may have a need to know such information for purposes of providing the Services;
provided, that any such member of the Provider Group or third-Person service
provider shall have agreed to be bound by this Section 4.03 and shall be liable
for any breaches of this Section 4.03 by any member of the Provider Group or
third-Person service provider.  The obligations under this Section 4.03 shall
not apply to (i) information that is already in the possession of employees of
the Provider Group; (ii) information that becomes generally available to the
public other than as a result of a disclosure, directly or indirectly, by any
member of the Provider Group; or (iii) information that becomes available to any
member of the Provider Group on a non-confidential basis from a source other
than any member of the Recipient Group; provided, that such source is not known
by any member of the Provider Group, after reasonable inquiry, to be subject to
an obligation of confidentiality or other obligation of secrecy to Recipient.

 

Section 4.04.                          Required Disclosure.  Either Party may
disclose Confidential Information to the extent reasonably necessary in
connection with the enforcement of this Agreement or as required by law or legal
or regulatory process (including to the extent requested by any governmental
authority in connection with any such law or legal or regulatory process),
including any tax audit or litigation.  If either Group, or any third Person
with whom Provider has shared Recipient Confidential Information received from
any member of the Recipient Group during the course of the performance of this
Agreement, is requested or required (by oral question, interrogatories, requests
for information or documents, subpoena, civil investigative demand or similar
process) by any governmental authority, or pursuant to applicable law, to
disclose or provide any Confidential Information, the Party or third Person
receiving such

 

8

--------------------------------------------------------------------------------


 

request or demand shall use commercially reasonable efforts to provide the Party
whose Confidential Information is subject to such request or demand with written
notice of such request or demand as promptly as practicable, under the
circumstances, so that such relevant Party shall have an opportunity to seek an
appropriate protective order.  The Party or third Person receiving such request
or demand agrees to take, and to cause its Representatives to take, at the
expense of the Party whose Confidential Information is subject to such request
or demand, all other reasonable steps necessary to obtain confidential treatment
of the Confidential Information in question.  Subject to the foregoing, the
Party or third Person that receives such a request or demand may thereafter
disclose or provide Confidential Information, to the extent required by law (as
so advised by counsel), or by lawful process of such governmental authority.

 

Section 4.05.                          Third-Person Confidential Information. 
Each Party acknowledges that it and the other members of its Group may have in
their possession confidential or proprietary information of third Persons (such
information, “Third-Person Confidential Information”) that was received under
confidentiality or non-disclosure agreements with such third Persons.  Each
Party agrees that it will hold, and will cause the other members of its Group
and their respective Representatives to hold, in strict confidence, any
Third-Person Confidential Information to which it or any other member of its
respective Group has access, in accordance with the terms of any agreements
entered into between or among one (1) or more members of the applicable Party’s
Group and such third Persons; provided, that each Party has been provided with a
copy of such confidentiality or non-disclosure agreement and informed by the
other Party of the confidential and proprietary nature of the information.

 

ARTICLE V
INTELLECTUAL PROPERTY

 

Section 5.01.                          Recipient Intellectual Property.  Except
as otherwise agreed by the Parties, all data, software, or other property or
assets owned or created by Recipient, including, without limitation, derivative
works thereof, and new data or software created by Recipient at Recipient’s
expense, in connection with its receipt of Services and all intellectual
property rights therein (the “Recipient Property”), shall remain the sole and
exclusive property and responsibility of Recipient.  Provider shall not acquire
any rights in any Recipient Property pursuant to this Agreement.

 

Section 5.02.                          Provider Intellectual Property.  Except
as otherwise agreed by the Parties, all data, software or other property or
assets owned or created by Provider, including, without limitation, derivative
works thereof, and new data or software created by Provider at Provider’s
expense, in connection with the provision of Services and all intellectual
property rights therein (the “Provider Property”), shall be the sole and
exclusive property and responsibility of Provider.  Recipient shall not acquire
any rights in any Provider Property pursuant to this Agreement.

 

ARTICLE VI
REMEDIES AND LIMITATION OF LIABILITY

 

Section 6.01.                          Remedies.  In the event that any Service
performed by Provider hereunder is not performed in accordance with the
provisions of Article I, the sole remedy of Recipient shall be (i) to require
Provider to re-perform such Service in accordance with Article I without

 

9

--------------------------------------------------------------------------------


 

obligation on the part of Recipient to make additional payments for such
performance, (ii) to obtain from Provider a credit in an equivalent amount
towards the future purchase of any Services that are contemplated by and under
the terms of this Agreement, or (iii) to replace such Service with service
provided by a third-Person provider.  In the event that Recipient elects to
replace any Services with a third-Person provider, Provider shall be forever
released from any liability arising on account of such Service and shall not be
entitled to any Service Fees in respect of services provided by such
third-Person provider to Recipient.

 

Section 6.02.                          Limitation of Liability.

 

(a)                                 No member of the Provider Group or their
respective controlling persons, directors, officers, employees, agents and
permitted assigns (each, a “Provider Party”) shall be liable to any member of
the Recipient Group or their respective controlling persons, directors,
officers, employees, agents and permitted assigns (each, a “Recipient Party”)
for any liabilities, claims, demands, damages, judgments, losses, costs and
expenses (including, but not limited to, court costs, reasonable attorneys’ fees
and/or amounts paid in settlement) of any kind or nature, whether direct or
indirect (collectively referred to as “Damages”), of any Recipient Party
resulting from, relating to or arising in connection with, this Agreement or any
of the Services provided hereunder, except for any liability of Provider to the
extent that such Damages resulted from (i) any acts or omissions of any Provider
Party, which acts or omissions are the result of gross negligence, willful
misconduct or bad faith by such Provider Party, or (ii) Provider’s breach of its
obligations under Article IV or Article VII of this Agreement.

 

(b)                                 No Recipient Party shall be liable to any
Provider Party for any Damages to any Provider Party resulting from, relating to
or arising in connection with this Agreement, or any of the Services provided
hereunder, except for any liability of Recipient to the extent that such Damages
resulted from (i) acts or omissions of any Recipient Party, which acts or
omissions are the result of gross negligence, willful misconduct or bad faith by
such Recipient Party, or (ii) Recipient’s breach of its obligations under
Article IV or Article VII of this Agreement.

 

(c)                                  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY)
OR OTHERWISE, AT LAW OR EQUITY, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE, CONSEQUENTIAL OR SIMILAR DAMAGES (INCLUDING LOST
PROFITS OR DAMAGES CALCULATED ON MULTIPLES OF EARNINGS APPROACHES) IN EXCESS OF
COMPENSATORY DAMAGE, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT.

 

(d)                                 Each Party agrees that it shall, in all
circumstances, use commercially reasonable efforts to mitigate, and to otherwise
minimize its Damages, and those of all members of its Group and their respective
controlling persons, directors, officers, employees, agents and permitted
assigns, whether direct or indirect, resulting from, or arising in connection
with, any failure by the other Party to comply fully with its obligations under
this Agreement.

 

10

--------------------------------------------------------------------------------


 

(e)                                  In no event, whether as a result of breach
of contract, indemnity, warranty, tort (including negligence), strict liability,
or otherwise, shall the liability of any Party to the other Party for any loss
or damage arising out of, or resulting from, this Agreement or the furnishing of
Services hereunder exceed the aggregate Service Fees actually paid pursuant to
this Agreement during the twelve (12)-month period immediately preceding the
applicable claim for losses or damages.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.01.                          General.

 

(a)                                 Provider shall indemnify and hold harmless
any Recipient Party against and from all Damages payable to third Persons
arising out of or relating to (i) a breach of Article IV of this Agreement by
Provider, (ii) the gross negligence or willful misconduct of Provider, and
(iii) any infringement by Provider of third-Person intellectual property in the
performance of any Service, in each case, except to the extent that such Damages
are a result of the breach of this Agreement, gross negligence, or willful
misconduct on the part of any Recipient Party.

 

(b)                                 Recipient shall indemnify and hold harmless
any Provider Party against and from all Damages payable to third Persons arising
out of or relating to (i) a breach of Article IV of this Agreement by Recipient,
(ii) the gross negligence or willful misconduct of Recipient, and (iii) any
infringement by Recipient of third-Person intellectual property in connection
with the receipt of any Service, in each case except to the extent that such
Damages are a result of the breach of this Agreement, gross negligence, or
willful misconduct on the part of any Provider Party.

 

Section 7.02.                          Indemnification Procedures.  The
provisions of Article V of the Separation Agreement shall govern, mutatis
mutandis, claims for indemnification under this Article VII.

 

ARTICLE VIII
INDEPENDENT CONTRACTOR

 

In performing the Services hereunder, each Group shall operate as, and have the
status of, an independent contractor.  No Party’s employees shall be considered
employees or agents of the other Party, nor shall the employees of either Party
be eligible or entitled to any benefits, perquisites, or privileges given or
extended to any of the other Party’s employees.  Nothing contained in this
Agreement shall be deemed or construed to create a joint venture or partnership
between the Parties.  No Party shall have any power or authority to bind or
commit any other Party.

 

ARTICLE IX
COMPLIANCE WITH LAWS

 

In the performance of its duties and obligations under this Agreement, each
Party shall comply with all applicable laws.  The Parties shall cooperate fully
in obtaining and maintaining in effect all permits and licenses that may be
required for the performance of the Services.

 

11

--------------------------------------------------------------------------------


 

ARTICLE X
TERM AND TERMINATION

 

Section 10.01.                   Term.  The term of this Agreement shall
commence on the Effective Date and end on the second (2nd) anniversary of the
Effective Date, unless terminated earlier as provided in Section 10.02. Except
as may be otherwise set forth in Schedule A, and subject to the last proviso of
Section 1.04, Recipient may terminate any Service prior to the scheduled
expiration date by giving Provider not less than one hundred eighty (180) days’
prior written notice, or such less time as may be agreed upon by the Parties. 
Services can only be terminated at month-end.  To the extent there are any
break-up costs (including commitments made to, or in respect of, personnel or
third Persons due to the requirement to provide the Services, prepaid expenses
related to the Services or costs related to terminating such commitments)
reasonably incurred by Provider as a result of any early termination of a
Service by Recipient, Provider shall use its reasonable best efforts to mitigate
such costs, and Recipient shall bear such costs and reimburse Provider in full
for the same.

 

Section 10.02.                   Termination of this Agreement.  This Agreement
may be terminated:

 

(a)                                 by the written agreement of the Parties;

 

(b)                                 by Provider in the event that it delivers a
Suspension Notice to Recipient and suspends delivery of a Service in accordance
with Section 2.05(a), and such Suspension Notice is not satisfied within thirty
(30) days of the date of delivery of such Suspension Notice;

 

(c)                                  by either Party upon a material breach
(other than non-payment of Service Fees or Expenses) by the other Party that is
not cured within thirty (30) days after delivery of written notice of such
breach from the non-breaching Party;

 

(d)                                 immediately by either Party, if the other
Party:  (i) commences a voluntary case or other proceeding seeking bankruptcy
protection, liquidation, reorganization or similar relief, or seeks the
appointment of a trustee, receiver, liquidator or other similar official or the
taking of possession by any such official in any involuntary case or other
proceeding commenced against it, or makes a general assignment for the benefit
of creditors or fails generally to pay its debts as they become due; or (ii) has
an involuntary case or other proceeding commenced against it seeking bankruptcy
protection, liquidation, reorganization, or other relief with respect to it or
substantially all of its debts, or seeks the appointment of a trustee, receiver,
liquidator, custodian or other similar official for such Party or any
substantial part of such Party’s property, and such involuntary case or other
proceeding remains undismissed for a period of sixty (60) days;

 

(e)                                  by either Party if all of the Services have
been terminated early in accordance with Section 10.01; or

 

(f)                                   by either Party, upon a Change in Control
(as defined below) of the other Party; provided that notice of a Change of
Control is provided to the other Party not later than ten (10) days prior to
signing a definitive agreement and, in any event, not later than

 

12

--------------------------------------------------------------------------------


 

sixty (60) days prior to consummation of such Change in Control.  For the
purposes of this Agreement, “Change in Control” shall mean, with respect to a
Party, the occurrence after the Effective Date of any of the following:  (i) the
sale, conveyance or disposition, in one or a series of related transactions, of
all or substantially all of the assets of such Party and its Group (taken as a
whole) to a third Person that is not a member of such Party’s Group prior to
such transaction or the first of such related transactions; (ii) the
consolidation, merger or other business combination of a Party with or into any
other Person, immediately following which the then-current shareholders of the
Party, as such, fail to own, in the aggregate, at least majority voting power of
the surviving Party in such consolidation, merger or business combination, or of
its ultimate publicly traded parent; (iii) a transaction or series of
transactions in which any Person or “group” (as the term “group” is used in
Sections 13(d) and 14(d) of the United States Securities Exchange Act of 1934,
as amended, together with the rules and regulations promulgated thereunder)
acquires majority voting power of such Party (other than a reincorporation or
similar corporate transaction in which each of such Party’s shareholders owns,
immediately thereafter, interests in the new parent company in substantially the
same percentage as such shareholder owned in such Party immediately prior to
such transaction); or (iv) a majority of the board of directors of such Party
ceases to consist of individuals who have become directors as a result of being
nominated or elected by a majority of such Party’s directors.

 

Section 10.03.                   Effect.  In the event of termination of this
Agreement in its entirety pursuant to this Article X, or upon the expiration of
the term of this Agreement, this Agreement shall cease to have further force or
effect, and neither Party shall have any liability to the other Party with
respect to this Agreement; provided that:

 

(a)                                 termination or expiration of this Agreement
for any reason shall not release a Party from any liability or obligation that
already has accrued as of the effective date of such termination or expiration,
and shall not constitute a waiver or release of, or otherwise be deemed to
adversely affect, any rights, remedies or claims which a Party may have
hereunder at law, equity or otherwise or which may arise out of or in connection
with such termination or expiration;

 

(b)                                 as promptly as practicable, following
termination of this Agreement in its entirety or with respect to any Service to
the extent applicable, and the payment by Recipient of all amounts owing
hereunder, Provider shall return all reasonably available material, inventory
and other property of Recipient held by Provider, and shall deliver copies of
all of Recipient’s records maintained by Provider with regard to the Services in
Provider’s standard format and media.  Provider shall deliver such property and
records to such location or locations, as reasonably requested by Recipient. 
Arrangements for shipping, including the cost of freight and insurance, and the
reasonable cost of packing incurred by Provider shall be borne by Recipient; and

 

(c)                                  Articles IV, V, VI, VII, IX, XI, XII and
XIII, and this Section 10.03, shall survive any termination or expiration of
this Agreement and remain in full force and effect.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XI

NOTICES

 

All notices, demands and other communications required to be given to a Party
hereunder shall be in writing and shall be personally delivered, sent by a
nationally recognized overnight courier, transmitted by facsimile or e-mail, or
mailed by registered or certified mail (postage prepaid, return receipt
requested) to such Party at the relevant street address, facsimile number or
e-mail address set forth below (or at such other street address, facsimile
number or e-mail address as such Party may designate from time to time by
written notice in accordance with this provision):

 

If to SPG, to:

 

Simon Property Group, Inc.
225 West Washington Street, 14th Floor
Indianapolis, Indiana 46204

Attention:         General Counsel

Facsimile:         (317) 685-7377

 

If to WPG, to:

 

Washington Prime Group Inc.
7315 Wisconsin Avenue - 5th Floor
Bethesda, Maryland 20814

Attention:         General Counsel

Facsimile:         (240) 380-2721

 

Any notice, demand or other communication hereunder shall be deemed given upon
the first to occur of:  (i) the fifth (5th) day after deposit thereof, postage
prepaid and addressed correctly, in a receptacle under the control of the United
States Postal Service; (ii) transmittal by facsimile or e-mail transmission to a
receiver or other device under the control of the Party to whom notice is being
given; or (iii) actual delivery to or receipt by the Party to whom notice is
being given.

 

ARTICLE XII
DISPUTE RESOLUTION

 

Section 12.01.                   Dispute Resolution.  The provisions of
Article VII of the Separation Agreement shall apply, mutatis mutandis, to all
disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with this Agreement or the transactions contemplated hereby.

 

ARTICLE XIII
MISCELLANEOUS

 

Section 13.01.                   Amendment.  No provision of this Agreement,
including Schedule A, may be amended, supplemented or modified except by a
written instrument signed by both of the Parties and making specific reference
to this Agreement or to Schedule A, as applicable.

 

14

--------------------------------------------------------------------------------


 

Section 13.02.                   Waiver.

 

(a)                                 Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party or the
Parties entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
executed by a writing signed by an authorized representative of such Party.

 

(b)                                 Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be construed to be a
waiver by the waiving Party of any subsequent or other default, nor shall it in
any way affect the validity of this Agreement or prejudice the rights of the
other Party, thereafter, to enforce each and every such provision.  No failure
or delay by any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof, or the exercise of any
other right, power or privilege.

 

Section 13.03.                   Governing Law; Jurisdiction.  This Agreement,
and the legal relations between the Parties hereto, shall be governed by and
construed in accordance with the laws of the State of Indiana, without regard to
the conflict of laws rules thereof, to the extent such rules would require the
application of the law of another jurisdiction.  In addition, with respect to
this Agreement (other than arbitrable Disputes (as defined in the Separation
Agreement) governed by Article XII), the Parties agree that any legal action or
proceeding shall be brought or determined exclusively in a state or federal
court located within the County of Marion in the State of Indiana.

 

Section 13.04.                   Assignability.  This Agreement shall be binding
upon, and inure to the benefit of, the Parties, and their respective successors
and permitted assigns; provided, however, that no Party may assign, delegate or
transfer (by operation of law or otherwise) its respective rights, or delegate
its respective obligations, under this Agreement without the express prior
written consent of the other Party.  Notwithstanding the foregoing, either Party
may assign its rights and obligations under this Agreement to (i) any member of
such Party’s Group; provided, however, that each Party shall at all times remain
liable for the performance of its obligations under this Agreement by any such
Group member, or (ii) any successor by merger, consolidation, reorganization,
recapitalization, acquisition or person acquiring all or substantially all of
the assets of such Party, subject to Section 10.02(f).  Any attempted assignment
or delegation in violation of this Section 13.04 shall be null and void.

 

Section 13.05.                   Subcontracting.  Provider may hire or engage
one or more subcontractors to perform any or all of its obligations under this
Agreement; provided, that (i) Provider shall use the same degree of care in
selecting any subcontractors as it would if such subcontractor was being
retained to provide similar services to Provider, (ii) the use of such
subcontractor will not increase the Service Fees or Expenses payable by
Recipient in connection with such Services, and (iii) Provider shall, in all
cases, remain responsible for ensuring that obligations with respect to the
standards of services set forth under this Service Agreement are satisfied with
respect to any Service provided by a subcontractor hired or engaged by Provider.

 

Section 13.06.                   No Third-Person Beneficiaries.  Except for the
indemnification provisions in Article VII, this Agreement is for the sole
benefit of the Parties and their successors and assigns, and nothing herein,
express or implied, is intended to or shall confer upon any other

 

15

--------------------------------------------------------------------------------


 

Person or entity any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

Section 13.07.                   Severability.  If any provision of this
Agreement, or the application thereof to any Person or circumstance, is
determined by a court of competent jurisdiction to be invalid, null and void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid, null and void or unenforceable, shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party.  Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the Parties.

 

Section 13.08.                   Attorneys’ Fees.  In any action hereunder to
enforce the provisions of this Agreement, the prevailing Party shall be entitled
to recover its reasonable attorneys’ fees, in addition to any other recovery
hereunder from the non-prevailing Party.

 

Section 13.09.                   Counterparts.  This Agreement may be executed
in one or more counterparts, each of which, when so executed and delivered or
transmitted by facsimile, e-mail or other electronic means, shall be deemed to
be an original, and all of which taken together shall constitute but one and the
same instrument.  A facsimile or electronic signature is deemed an original
signature for all purposes under this Agreement.

 

Section 13.10.                   Disclaimer of Representations and Warranties. 
EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE IN THIS
AGREEMENT, NEITHER PARTY HAS MADE, NOR DOES EITHER PARTY HEREBY MAKE, ANY
EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR
OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF
MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE.  ALL OTHER REPRESENTATIONS, WARRANTIES, AND COVENANTS, EXPRESS OR
IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING WITH
RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY EACH PARTY.

 

Section 13.11.                   Remedies.  The rights and remedies provided
herein shall be cumulative and not exclusive of any rights or remedies provided
by law.

 

Section 13.12.                   Force Majeure.

 

(a)                                 Neither Party (nor any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as,
and to the extent to which, the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure; provided that (i) such Party (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of Force Majeure on its
obligations, and (ii) the nature, quality and standard

 

16

--------------------------------------------------------------------------------


 

of care that Provider shall provide in delivering a Service after a Force
Majeure shall again comply with Section 1.03.  In the event of an occurrence of
a Force Majeure, the Party whose performance is affected thereby shall give
notice of suspension as soon as reasonably practicable to the other stating the
date and extent of such suspension and the cause thereof, and such Party shall
resume the performance of such obligations as soon as reasonably practicable
after the removal of such cause.

 

(b)                                 During the period of a Force Majeure,
Recipient shall be entitled to seek an alternative service provider with respect
to such Service(s) (and shall be relieved of the obligation to pay Service Fees
for such Service(s) throughout the duration of such Force Majeure) and shall be
entitled to permanently terminate such Service(s) if a Force Majeure shall
continue to exist for more than sixty (60) consecutive days, it being understood
that Recipient shall provide advance notice of such termination to Provider.

 

Section 13.13.                   Specific Performance.  Subject to the
provisions of Article XII, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are or are to be thereby aggrieved shall have the right to
seek specific performance and injunctive or other equitable relief (on an
interim or permanent basis), in addition to any and all other rights and
remedies at law or in equity.  The Parties agree that the remedies at law for
any breach or threatened breach, including monetary damages, may be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived.  Any requirements
for the securing or posting of any bond with such remedy are waived by each of
the Parties to this Agreement.

 

Section 13.14.                   Construction.  Any uncertainty or ambiguity
with respect to any provision of this Agreement shall not be construed for or
against any party based on attribution of drafting by either Party.  The
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  In this Agreement,
unless the context requires or a clear contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to any agreement, document or
instrument means such agreement, document or instrument, as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof, subject to compliance with the requirements set forth herein;

 

(e)                                  reference to any applicable law means such
applicable law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to

 

17

--------------------------------------------------------------------------------


 

time, including rules and regulations promulgated thereunder, and reference to
any section or other provision of any applicable law means that provision of
such applicable law, from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision;

 

(f)                                   “herein,” “hereby,” “hereunder,” “hereof,”
“hereto” and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular article, section or other
provision hereof;

 

(g)                                  “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(h)                                 with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding;” and

 

(i)                                     references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.

 

Section 13.15.                   Waiver of Jury Trial.  EACH PARTY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.15.

 

Section 13.16.                   Entire Agreement.  This Agreement and Schedule
A hereto, as well as any other agreements and documents referred to herein
(including the Separation Agreement, to the extent applicable), constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter.  No agreements or understandings exist between
the Parties other than those set forth or referred to herein.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date first
written above.

 

 

SIMON PROPERTY GROUP, INC.

 

 

 

 

 

By:

/s/ James M. Barkley

 

 

Name:

James M. Barkley

 

 

Title:

Secretary and General Counsel

 

 

 

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name:

Robert P. Demchak

 

 

Title:

Secretary and General Counsel

 

--------------------------------------------------------------------------------